Memorandum by
Trenchard, J.
This writ brings up what purports to be a conviction of the defendant, the prosecutor of the writ, for a violation of the New Jersey Bottle act.
The conviction and proceedings leading up thereto are so defective in so many respects as to render it legally impossible to sustain the conviction.
Nowhere in any of the papers does it sufficiently appear what the charge was or for what offense the defendant was convicted. If it be surmised that the offense in mind was the use or filling of bottles duly marked in the name or by the mark of another, there was no intimation, much less a change or statement that any such name or mark was duly filed, as required by the act, nor it may be added is there any suggestion that there was any evidence to such effect.
In such condition of the record brought up the conviction cannot be sustained. Bowden v. Overseer of the Poor, 41 N. J. L. 462.
Accordingly, the conviction will be set aside.